Battle, J. Wallace H. Hill was a brakeman on the cars of the St. Louis & San Francisco Railroad Company, and was killed on the 9th day of September, 1903, while engaged in that capacity. Z. T. Hill,, his father, was appointed his administrator. As such administrator, he brought this action against the railroad company for damages sustained by him as the next of kin of the deceased. He alleged in his complaint that W. H. Hill was a brakeman on a train of the defendant, and while he was on the train, and it was running on a certain bridge of the railroad company, the bridge gave way and wrecked the train, and inflicted upon Hill, the brakeman, injuries which caused his death; and that the bridge was unsafe, and fell down, and caused the injury complained of, because the defendant carelessly and negligently allowed the waters passing under it to undermine the sills upon which the bents supporting it rested. The defendant denied the allegations of the complaint. A jury was impaneled to try the issues, and upon a trial returned a verdict in favor of the plaintiff for $1,250. The bridge mentioned in the complaint was over a stream known as Crowder Creek, and was a part of the railroad of the defendant. In September, 1903, a freight train of the company was derailed; and while it was off the track it ran on the bridge, and caused it to fall and wreck the train. W. H. Hill, a brakeman then in the service of the company, was killed in the wreck. Before and about the time of the accident the bridge was out of line; a cavity about four inches deep and seven or eight inches wide was washed under one of the sills; two of its bents had slipped, one about six inches and the other about twelve inches, and both appeared to be “leaning down the creek.” The track, being out of line, had been taken up, aligned and respiked, which did not affect the security of the bridge, as trains heavier than the one derailed had thereafter passed over it in safety. There was nothing to indicate that it would have fallen if the cars had remained on the track. Witnesses differ as to where the train -first left the track. Some locate it about one hundred and fifty-feet west of the bridge, and another at the west edge of the creek, which we understand to be on the bridge. There was evidence -tending to prove that the derailment was caused by the rapid "backward movement of the train. The court, over the objections of the defendant, instructed -the jury, in part, as follows: “If the bridge under the track at the place where the wreck .occurred in its supports was in a defective and unsafe condition for the passage of trains, and defendant knew this, or by the ex•ercise of ordinary care on its part ought to have known it, and •such defective and dangerous condition of the bridge as to its sup-port, if such condition existed, caused the wreck, and the wreck -produced injury to and the death of W. H. Hill, then the defend.-ant is liable for such injury and death, unless W. H. Hill knew, or "by the exercise of ordinary care on his part ought necessarily to 'have known, of such defective and unsafe condition, if there was .such defective and unsafe condition. “9. If the condition of the bridge over Crowder Creek as to its support was in a defective and unsafe condition, and yet the wreck would have occurred notwithstanding such defective and -unsafe condition, then the giving way of the bridge, if it did give way, and consequent wreck of the train, if the giving way of the bridge caused a wreck, can not in law be said to have caused the 'injury and death of Hill. But if the bridge as to its.support was 'in a defective and unsafe condition, and the tender went off the -track before reaching the bridge, and the wreck occurred by -reason of said defective and unsafe condition of the bridge in its .■supports and of the tender being off the track, but would not have ■occurred but for such unsafe and defective condition of the bridge -as to its support aforesaid, then such defective and unsafe condition of the bridge in its support is in law an efficient proximate •cause of the wreck and of the consequent injury and death of Hill, if the injury and death ensued to him by reason of said wreck.” The defendant a'sked the court to instruct the jury, in part, as follows: “6. If you find from the evidence that the bridge was sufficient to support the trains running upon the track, or steel rails, but was not sufficient to support a train which was running, and off the track of steel rails, and that this strain or a portion of it was off the track when it came upon the bridge, and that the fact that it was off the track caused the bridge to give way, you should find for defendant.” And the court refused to give it as asked, but modified it, over the objections of the defendant, and gave it as follows: “6. If you find from the evidence that the bridge was sufficient to support trains running upon the track, or steel rails, but was not sufficient to support a train which was running, and off the track of steel rails, and that this train, or a portion of it, was off the track when it came upon the bridge, and that the fact that it was off the track alone caused the bridge to give way, you should find for the defendant.” And refused to instruct the jury, at the request of the defendant, as follows.: “I charge you that there is no presumption that the company has been guilty of any negligence arising from the fact that a wreck has occurred and an employee has been injured.” Instruction 9 given to the jury over the objection of the defendant is obviously wrong. It clearly implies, when read in connection with the instruction numbered 8, given by the court over the objection of the defendant, and instruction numbered 6 as 'modified, that, although the train would have been safe upon the bridge if it had remained on the trapk, yet the defendant would have been liable for damages if the bridge was not sufficient to sustain the train in safety when it was derailed; in other words, would have been liable for damages if the bridge had not been sufficient to sustain the train while running off the track over it. The court refused to instruct the jury to find for the deféndant if they found from the evidence that the bridge was sufficient to support trains running upon the track, and that the derailment of the train caused the bridge to give way, but amended it so as to conform it to instruction numbered 9, and gave it as amended. These two instructions as given were at least misleading. A railroad company owes to its employees the duty to use reasonable or ordinary care and diligence in the construction and maintenance of its bridges solely for the uses or purposes for which they are constructed. They must be reasonably sufficient for the purposes intended. Koontz v. Chicago, Rock Island & Pacific Ry. Co., 65 Iowa, 224; Bowen v. Chicago, Burlington & Kansas City Ry. Co., 95 Mo. 268; Illick v. Flint & P. M. R. Co. (Mich.), 35 N. W. 708; Galveston, H. & S. A. Ry. Co. v. Daniels (Texas), 20 S. W. Rep. 955; 20 Am. & Eng. Enc. Law (2 Ed.), pp. 67, 61, and cases cited; 4 Thompson on Negligence, § § 4311, 4251. The bridge in question was constructed solely for the passage of defendant’s trains on the track over Crowder Creek. There was evidence tending to prove that it was sufficient for that purpose. There is no evidence to show, and plaintiff -does not contend, that the derailment of the train was owing to defects of the bridge. That being true, the derailment did not prove that the defendant was negligent in the construction or maintenance of the , same. The court erred in giving instruction numbered 9 and modifying instruction numbered 6. The court should have instructed the jury, at the request of the defendant, as follows: “I charge you that there is no presumption that the company has been guilty of any negligence arising from the fact that a wreck has occurred and an employee has been injured.” In the absence of a statute providing that, as between master and servant, the occurrence of an accident shall be prima facie evidence of negligence, there can be no presumption of negligence in such case; for “a rudimental principle of law and logic is that wrong is not to be presumed.” St. Louis, I. M. & S. Railway v. Harper, 44 Ark. 527-529; St. Louis, I. M. & S. Railway v. Gaines, 46 Ark. 555; St. Louis, I. M. & S. Railway v. Rice, 51 Ark. 467-479; Patton v. Texas & P. Ry. Co., 179 U. S. Reverse and remand for a new trial. Hirr, C. J., being disqualified, did not participate.